PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/816,248
Filing Date: 3 Aug 2015
Appellant(s): Cuttino, Conte



__________________
Roy D. Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 December 2020.

10 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(1) Status of Claims
Claims 1, 4, 6-7, 11-13, 15, 16, 18, 20, 21, 25-31 stand rejected and are on Appeal.  Claims 2, 3, 5, 8-10, 14, 17, 19, 22-24 were previously cancelled.  It appears that claim 1 has been amended on line 11.
(2) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(3) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
Claims 1, 4, 6, 7, 11-13, 15, 16, 18, 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The application as filed fails to disclose the overall dimensions of goal i.e. how far the horizontal bar should be or is positioned above the ground (claim 1, lines 4-7 and claim 18, lines 4-7).  As following description is given in a football context, from which it will be readily understood and appreciated that the system is applicable to other games (e.g. hockey, soccer, lacrosse, baseball) in which goal lines and boundaries are a part.”  There is no mention that the “football” game is an “American” football game nor is there a recitation that the claimed invention should be limited to “American” football and more specifically to NFL football.   If anything, the disclosure suggests that the game and its related paraphernalia is not critical and that the sensors can be used in a variety of different goal structures.  The application as filed recites “football” without getting into the specifics as to the type of football.  The term “Football” encompasses many different types of games such as Canadian football, Australian Rules football, Gaelic Football, Rugby Football which also includes Rugby Union and Rugby league, Touch football, etc. These are just a few examples of games that can fall under “Football”. One of ordinary skill in the art would not reasonably conclude that “Football” refers to and encompasses only “American” football i.e. NFL football.  Appellant is attempting to limit the interpretation of “football” to only “American” football.  Appellant asserts that it is inherent.  Appellant’s conclusion that it is “inherent” appears to be erroneous.  Appellant appears to be suggesting that when this application is reviewed in the USA, inherent  the term “football” would be understood to be referencing “American” football i.e. NFL football.  If one considers such an interpretation, then a person in Australia would inherently consider the term “football” to 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." 

Claim Rejections - 35 USC § 102
Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunlop (GB 2,462,624 A).
Claim 20, Dunlop discloses a system to retrofit an existing goal (page 6, lines 9-10) consisting essentially of:
a preexisting goal (page 6, lines 9 and 10);
at least one sensor (detection means 16 comprising a control unit 34, a transmitter 36 and
receiver 38; page 3, lines 4-13 and page 7, lines 1-3); and
at least one light source (indication system 18 including at least one light emitting device
44; column 4, lines 1-4) configured to be mounted within a preexisting goal; and
a power source, said power source providing power for said at least one sensor and said at

source; page 3, lines 10-13),
wherein said system is configured to be used for a preexisting goal, so as to retrofit the preexisting goal with the at least one light source by mounting the at least one sensor and the at least one light source connected to the power source (as noted above the power supply 40 powers the control unit 34 which in turn powers the light source; page 3, lines 10-13), in order to transform the preexisting goal into a goal having a light source, such that when a game object (42) passes through a line or invisible plane detected by the sensor, said at least one light source is Illuminated to indicate that a score has been tallied,
 and wherein the preexisting goal is selected from a group consisting of a soccer goal (goal post element 22) the preexisting goal including at least one goal post and the system is used with a preexisting goal so as to retrofit the preexisting goal with the light source.
It is noted:
The preamble -- a system to retrofit an existing goal -- does not limit the structure of the
claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.

It is noted:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (MPEP 2114 [R-1] Apparatus and Article Claims - Functional Language).

Claim 21, Dunlop shows the at least one sensor communicates with the signal transmitter to indicate that the game object has passed through the line or invisible plane (page 4, lines 25-27 and page 5, lines 1-10).


Claim Rejections - 35 USC § 103
Claims (1, 4, 7, 11-13, 15, 16, 25, 27-29, 31) and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (GB 2,462,624 A) in view of Alonso (US2013/0066448 A1) and Ennis (8,905,872).
Claim 1, Dunlop discloses a system for use with a football goal post (soccer goal, or any other well-known goal posts; page 6, lines 18-23) to detect movement of a game object (a spherical or non-spherical ball, or puck; page 6, lines 18-23) across an invisible plane or line formed by a football goal post, consisting essentially of (page 4, lines 25-27, and page 5, lines 1-10):
two vertical goal posts (right and left goal posts 22), a horizontal bar (upper crossbar 24
and/or lower crossbar 30) connecting the two goal posts and the two vertical goal posts and a base (combination of post support elements 26, lower crossbar element 30 and the two net support elements 28 for the support base);
a plurality of sensors (page 7, lines 1-3, which teaches the assembly may have any number of sensors i.e. only one or more than two meaning three, also page 3, lines 4-13; page 5, lines 25-27 and page 6, lines 1-2 which teach the detection means may be any well know device such as a
magnetic system, a radio-frequency (RF) system or a microwave system) located within the two vertical goal posts (upright elements 22; figure 1), wherein the goal is made of clear material, the goal being at least partially hollow (page 4, lines 6-8); and
at least one light source (indication system 18 including at least one light emitting device 44 provided within each upright post element 22 and the upper crossbar element 24; column 4, lines 1-4) located within the two vertical goal posts and the horizontal bar, the at least one light source emitting light through said two goal posts, said at least one light source being an LED or a 
a game object (for example a soccer ball 14; page 6, lines 18-23) may include a chip element (tag element 42; it is well established that an RF tag is synonymous with RFID tag – a tag at minimum includes a chip and an antenna on a substrate, a chip is the brains of an RFID or RF tag 42) which may be positioned on or in the soccer ball (page 3, lines 1-2) having a signal transmitter embedded in the game object (page 3, 15-19);
wherein when a game object (14) passes through a line or invisible plane, said at least one
light source is illuminated (page 4, lines 25-27 and page 5, lines 1-10).
Dunlop shows the system is connected to a suitable power source (power supply 40 powers
the control unit 34 which in turn powers the light source; page 3, lines 10-13; figure 1) which may be located on or in the goal (page 3, lines 10-12).  
Dunlop discloses the claimed device with the exception of 1) positioning one sensor within each of the two vertical goal post and the horizontal bar of a goal, and 2); utilizing GPS technology within the game ball.  However, as disclosed by Alonso (paragraphs 0079, 0085; figure 14) it is known in the art to position one or more sensors within each of the horizontal bar and vertical posts of an American Football goal frame, wherein the goal frame including two vertical goal posts and a horizontal bar, where the two vertical goal posts extend upwardly away from the horizontal bar and the horizontal bar is ten feet (10’) from the ground.   Alonso shows an odd number of sensors and does not specifically claim using only 3 sensors.  However, the claim does not recite "consisting of".  Having more than 3 sensors, i.e. 5 or 7 sensors does not materially affect the invention, as having more sensors will provide more precision.  It would have been obvious to one of ordinary skill in the art to have positioned such a sensor in the horizontal bar of Dunlop’s 
  Alonso further discloses it is known in the art to position tags/sensors and/or chips, RF, GPS etc. within a game ball (paragraphs 0060, 0073, 0011, 0050, 0061, 0066, 0083, 0084; figures 3 and 16).  It would have been obvious to one of ordinary skill in the art to have used such a sensor for Dunlop’s game ball given that Alonso teaches such is an appropriate sensor for identify and detecting the physical location and tracking of the game.  The combination of references is merely substituting one known sensing means for a more modern day sensing technology (GPS). 
Additionally, Dunlop does not disclose 3) utilizing a solar power source to recharge the assembly.  However, as disclosed by Ennis (column 9, lines 21-31) it is known in the art to use solar power when goal assembly is used primarily outside, and normally exposed to sunlight.  It would have been obvious to one of ordinary skill in the art to have used such a recharging source for Dunlop's power supply given that Ennis teaches such is an appropriate manner for supplying power when the goal system is used outdoors, since incorporating solar cells into a goal assembly allows sun exposure to be exploited for recharging the power source and as taught by Dunlop the power source can be incorporated in or on the goal frame.
It is noted:
The preamble --An American football goal post system -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.

It is noted:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

It is noted:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 

Claim 4, Dunlop shows the at least one light source (18) comprises a plurality of light sources (fluorescent lamps, light emitting diodes can be utilized; there is at least one light emitting devices 44 is shown as a strip lighting in the two vertical supports and in the horizontal support; page 4, lines 1-6 and 10-12; also figure 1). As best seen in figure 1, the light sources may be strip-like i.e. fluorescent or LED and connected in series or in parallel since both methods are well-known in the art.
Claim 7, Dunlop shows at least one speaker, wherein the game object passes through the line or invisible plane formed by the goal, said speaker emits a noise (the control unit 34 controls the transmitter modules 36 to emit continuous or periodic tonal burst; page 3, lines 10-13; page 4, lines 14-17, the indication system 18 may also include one or more sound emitting devices either on the soccer goal or remotely, as noted previously the indication system 18 is positioned within both upright posts 22 and upper crossbar 24; page 5, lines 1-10).
	Claim 11, Dunlop further shows a timing device, said timing device controlling the illumination of said at least one light source (page 5, lines 12-13).
Claim 12, Dunlop shows the control unit includes a timer circuit which deactivated the indication system after a predetermined period of activation, ready for the next goal (column 5, lines 12-13). It is inferred and well understood that the timer circuit when reaching a predetermined time period deactivates. The predetermined period may be “zero” or any other amount. If the system is counting down, then once "zero" is reached then the circuit is activated.  If the system is counting up, then once the preselected number is reached the circuit will activate.
Claim 13, Dunlop further shows a second light source (at least one light emitting light 44 may be provided; also one or more indicator devices positioned adjacent the goal i.e. electronic advertising boards for displaying score, advertising, message etc. (page 4, lines 19-23).
Claims 15-16, Dunlop alone or as modified above further shows that any game object/ball may be used. The game object (such as a soccer ball 14, rugby ball, disk or puck) may include a chip element (tag element 42; it is well established that an RF tag is synonymous with RFID tag – a tag at minimum includes a chip and an antenna on a substrate, a chip is the brains of an RFID or RF tag 42) which may be positioned on or in the ball (page 3, lines 15-27) having a signal transmitter embedded in the game object and the signal transmitter communicates with the sensor to indicate that the game object has passed through the line or invisible plane, and further includes an electronic chip that interacts with a server to electronically track the location of the game object (page 6, lines 4-7).
Claim 18, Dunlop shows a system for use with a football goal post (soccer goal, or any other well-known goal posts; page 6, lines 18-23; American type football is within the scope of Dunlop’s invention) to detect movement of a game object (a spherical or non-spherical ball, or puck; page 6, lines 18-23) across an invisible plane or line by a football goal post, consisting essentially of (page 4, lines 25-27, and page 5, lines 1-10):
two vertical goal posts (right and left goal posts 22), a horizontal bar (upper crossbar 24 and/or lower crossbar 30) connecting the two goal posts and a base (the combination of post support elements 26, lower, net support elements 28 and crossbar element 30 form the support base in the embodiment of a soccer goal);

magnetic system, a radio-frequency (RF) system or a microwave system) located within the two vertical goal posts (upright elements 22; figure 1), wherein the goal is made of clear material, the goal being at least partially hollow (page 4, lines 6-8); and
a plurality of light sources (indication system 18 including at least one light emitting device 44 provided within each upright post element 22 and the upper crossbar element 24; page 4, lines 1-6 and 10-12; also figure 1) located within the two vertical goal posts, the at least one light source emitting light through said two goal posts, said at least one light source being an LED or a fluorescent device (indication system 18 including at least one light emitting device 44; page 4, lines 10-12),
a game object (by way of non-limiting example a soccer ball 14; page 6) may include an electronic chip (tag element 42; an RF tag is synonymous with RFID tag – a tag at minimum includes a chip and an antenna on a substrate, a chip is the brains of an RFID or RF tag) which may be positioned on or in the soccer ball (page 3, lines 1-2) having a signal transmitter embedded in the game object (page 3, 15-19);
wherein when a game object (14) passes through a line or invisible plane with respect to said at least one goal post, said plurality of light sources are illuminated to indicate that a score has been tallied (page 4, lines 25-27 and page 5, lines 1-10).
Dunlop shows the system is connected to a suitable power source (power supply 40 powers
the control unit 34 which in turn powers the light source; page 3, lines 10-13) which may be located
on or in the goal (page 3, lines 10-12). 
1) positioning a plurality of sensors within the two vertical goal post and the horizontal bar, and 2); utilizing GPS technology within the game ball.  However, as disclosed by Alonso (paragraphs 0079, 0085; figure 14) it is known in the art to position one or more sensors within each of the horizontal bar and vertical posts of an American Football goal frame, wherein the goal frame including two vertical goal posts and a horizontal bar, where the two vertical goal posts extend upwardly away from the horizontal bar and the horizontal bar is ten feet (10’) from the ground.   Alonso shows an odd number of sensors and does not specifically claim using only 3 sensors.  However, the claim does not recite "consisting of".  Having more than 3 sensors, i.e. 5 or 7 sensors does not materially affect the invention, as having more sensors will provide more precision.  It would have been obvious to one of ordinary skill in the art to have positioned such a sensor in the horizontal bar of Dunlop’s goal, given that Alonso teaches such is a more precise manner for detect and identify when a game object (ball) has crossed the goal frame, for scoring a field goal.
  Alonso further discloses it is known in the art to position tags/sensors and/or chips, RF, GPS etc. within a game ball (paragraphs 0060, 0073, 0011, 0050, 0061, 0066, 0083, 0084; figures 3 and 16).  It would have been obvious to one of ordinary skill in the art to have used such a sensor for Dunlop’s game ball given that Alonso teaches such is an appropriate sensor for identify and detecting the physical location and tracking of the game.  The combination of references is merely substituting one known sensing means for a more modern day sensing technology (GPS). 
Additionally, Dunlop does not disclose 3) utilizing a solar power source to recharge the assembly.  However, as disclosed by Ennis (column 9, lines 21-31) it is known in the art to use solar power when goal assembly is used primarily outside, and normally exposed to sunlight.  It would have been obvious to one of ordinary skill in the art to have used such a recharging source 
It is noted:
The preamble --An American football goal post system -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.

It is noted:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

It is noted:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (MPEP 2114 [R-1] Apparatus and Article Claims - Functional Language).

Claim 25, Dunlop further shows that the at least one light source is supported within the at least one goal posts. It is naturally understood that means for supporting the at least one light source has been provided within the at least one goal posts. Nevertheless for the sake of argument it would have been obvious to provide some form of support within the at least one goal post of Dunlop in order to insure that the at least one light source is securely maintained within the desired position in the hollow frame.
Claim 27, Dunlop as modified above shows the power source includes a backup power source (combination of the electric power and the solar power source).
Claim 28, Dunlop shows each of the sensors are provided symmetrically on the goal posts (figure 1; also page 4, lines 1-17).
Claim 29, Dunlop shows the sensors maximize the surface area of the invisible plane in which the game object passes (figures 2a, 2b).
Claim 31, Dunlop discloses a score counter, such that when the game object passes through a line or invisible plane identified with respect to said at least one goal post, the score counter registers the score (page 4, lines 19-23 and page 5, lines 1-10).
Claims 6, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Daisher et al (US2010/0105503).
Claim 6, Dunlop provides at least one light emitting device (44) which may be a strip-like fluorescent light or LED lighting. Additionally, Dunlop teaches the means for pyrotechnic display. Commonly an array of color is associated with pyrotechnic displays. Nevertheless for the sake of argument Dunlop does not expressly disclose the at least one light source emitting light at different wavelengths and colors. However, as disclosed by Daisher et al (paragraphs 0028, 0029) it is known in the art to emit light at different wavelengths and colors.   It would have been obvious to one of ordinary skill in the art to have used such a light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source.
Claim 26, Dunlop shows a control system (control unit 34) configured to control said at least one light source (indication system 18 including light emitting device 44).  Dunlop does not expressly disclose the control system controlling the color and intensity of the at least one light source.  However, as disclosed by Daisher et al (paragraphs 0028, 0029, 0035) it is known in the art for the controller to control the color and intensity of the light.   It would have been obvious to one of ordinary skill in the art to have used such a control and light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source for a sports goal positioned on a sports field in order to associate the different color lights with different functions.
Claim 30, Dunlop provides at least one light emitting device (44) which may be a strip-like fluorescent light or LED lighting. Additionally, Dunlop teaches the means for pyrotechnic display.  Commonly an array of color is associated with pyrotechnic displays.  Nevertheless for the sake of argument Dunlop does not expressly disclose the at least one light source being illuminated in certain patterns and colors.  However, as disclosed by Daisher et al (paragraphs 0028, 0029) it is known in the art to provide light sources emitting light at different wavelengths and colors.  However, as disclosed by Daisher et al (paragraphs 0028, 0029, 0035) it is known in the art to emit light at different wavelengths and colors.   It would have been obvious to one of ordinary skill in the art to have used such a light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source for a sports goal positioned on a sports field in order to associate the different color lights with different functions.
 (4) NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
(5) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.    
(6) Response to Arguments
It is noted that claim 1, lines 8-9 recite “three sensors” and “one senor”. However, line 14, recites “at least one sensor”.  It appears that there is a 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issue in claim 1.
With regards to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph:  It is the Examiner’s position that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the following description is given in a football context, from which it will be readily understood and appreciated that the system is applicable to other games (e.g. hockey, soccer, lacrosse, baseball) in which goal lines and boundaries are a part.”  There is no mention that the “football” game is an “American” football game nor is there a recitation that the claimed invention should be limited to “American” football and more specifically to NFL football.   If anything, the disclosure suggests that the game and its related paraphernalia is not critical and that the sensors can be used in a variety of different goal structures.  The application as filed recites inherent.  Appellant’s conclusion that it is “inherent” appears to be erroneous.  Appellant appears to be suggesting that when this application is reviewed in the USA, inherent  the term “football” would be understood to be referencing “American” football i.e. NFL football.  If one considers such an interpretation, then a person in Australia would inherently consider the term “football” to be referring to Australian Rules football and a person in Canada would conclude, the term “football” to be referring to Canadian football, so and so forth.    There is nothing inherent about the word “football” being interpreted and limited to just “American” football, i.e. NFL football.  Even in the USA, people understand that “football” is not limited to “American” football.  Therefore, appellant’s arguments are not found persuasive.  It is further noted that such an interpretation may render the claims indefinite since the meets and bounds of the claim(s) are not ascertainable.  Lastly, the replacement drawing sheet submitted on 09 August 2017.  The application as filed (03 August 2015) provided only one (1) figure without the inclusion of a ball.  On 14 March 2017 appellant filed a Request for continued Examination (RCE) and amended claims to recite “a game object”.  On 14 April 2017 in a Non Final Office Action, the Examiner objected to the drawings for not showing a game object.  On 09 August 2017 appellant filed a response which included Replacement drawing sheet.  An “oval” shaped ball was added to the figure (reproduced below).

    PNG
    media_image2.png
    390
    380
    media_image2.png
    Greyscale

The Final Office Action mailed on 09 November 2017 indicated that the substitute figure was acceptable.  A football is a game object which can be “oval” shaped.  However, the oval-shaped ball in Figure 1, reads only on a football used in Canadian Football and not NFL football.  It appears that based on appellant’s own disclosure and the Substitute drawing, the application as filed hasn’t considered American football as an option for a goal frame.  Note: In High School and College Football, the two bands only go half-way around the ball, whereas in the substitute drawing provided by appellant the bands go all around the ball.  So, the ball could not even be considered for use in High School and/or College Football.  One would have reasonably expected to see a NFL football shown in the drawing(s) and not a Canadian game football!
In conclusion, it would appear that the dimension of the goal is not critical or essential to the function of the claimed device and perhaps appellant is merely attempting to add limitations to the claim in an attempt to overcome the Dunlop patent.  However, Dunlop teaches that his inventive device is not limited to soccer and that it can be applied to any game goal structure.  The Alonso and Daisher references all show American football goal which have a horizontal bar positioned 10’ above the ground.  It would appear that the recitation of 10’ in claims 1 and 18 It is noted that Krysiak reference was not used to reject the pending claims.
            With regards to appellant 's assertion that Dunlop (GB 2462634 A) is limited to a soccer goal and a soccer ball.  Contrary to appellant’s assertion Dunlop is not limited to soccer and it can be used for any game goal structure and any ball element (see page 6, lines 18-23 reproduced below).  Even if weight is given to American football, the Dunlop reference would still meet this limitation since it teaches it can be applied to any game goal.  The secondary reference(s) also support the goal being an American football goal i.e. NFL goal.

    PNG
    media_image3.png
    277
    894
    media_image3.png
    Greyscale

With regards to appellant's assertion that Dunlop is limited to an acousto-magnetic detection system.  It is respectfully asserted that Dunlop is not limited to acousto-magnetic detection system.  Dunlop teaches other detection means can be used (see reproduced sections below).   Therefore, contrary to appellant’s assertions Dunlop is not limited to using only an acousto-magnetic detection system.

    PNG
    media_image4.png
    104
    884
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    87
    849
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    451
    617
    media_image6.png
    Greyscale

With regards to appellant's assertion that Dunlop fails to disclose three (3) sensors.  Dunlop teaches the inclusion of sensors on or in the goal frame.  The Alonso reference has been used as a teaching reference which shows that a plurality of sensors may be positioned within the vertical and horizontal segments of a goal.  Appellant asserts that Alonso teaches a large number of tags, not three sensors. 
 The Examiner respectfully disagrees,  Alonso teaches one or more sensor modules mounted, affixed or embedded on at least one sports object i.e. ball, goal etc. (abstract of the disclosure) and in paragraphs 0084, 0085 teaches that a series of tags may be positioned at various locations on the goal post assembly.  Alternatively, multifunctional sensors can be attached or embedded in the goal posts which detect and identify when a game object (ball) crosses the field goal post upright, for scoring a field goal or extra point (reproduced below).  As noted above, Alonso shows an odd number of sensors and does not specifically claim using only 3 sensors.  However, the claim does not recite "consisting of".  Having more than 3 sensors, i.e. 5 or 7 sensors does not materially affect the invention, as having more sensors will provide more precision.  Therefore, appellant’s arguments are misplaced especially since claim 1 is an open-ended claim 

    PNG
    media_image7.png
    676
    525
    media_image7.png
    Greyscale

With regards to appellant's assertion that Dunlop fails to disclose or suggest a solar power source.  Dunlop teaches that a suitable power supply 40 is in communication with the control unit 34 which can be placed on or in the goal frame.  Dunlop recognizes that a backup power is needed for the system.   It is generally understood that power supply could be any suitable power source such as battery, rechargeable battery, DC power supply, AC power supply, solar Ennis reference has been used as a teaching reference.  The use of a backup solar power source is well known for use in combination with rechargeable batteries in a sports goal.  The solar power is useful for outdoors which allows exposure to sunlight.  Therefore, the examiner is of the position that Ennis provides sufficient teaching that a backup solar power source can be useful for supplying power to sports goals.  Contrary to appellant’s assertions, it is not required or necessary to incorporate a bulky and heavy  solar power source into the Dunlop patent.  Again, Ennis is a teaching reference that it is known to use solar power as a backup for sports goals.  This does not mean that the goal post disclosed by Dunlop is going to put on wheels or that a motor is going to be attached to the goal post.  The disclosed solar power is just a means for generating back up power for a sports goal.  Dunlop does not teach the sports goal is to be transported or that it should include wheels or a motor.  One of ordinary skill in the art would understand that the solar power is to generate back up power for the control unit which operates the lights.
It is noted that the application as filed is not limited to the use of solar power source by itself and as evident by dependent claim 27, the pending claims are also not limited to just the use of solar power source but include a backup electric power source which uses power cords.   (See paragraph 0020 has been reproduced below).  

[0020] In certain embodiments, the power source is located within the goal. In certain embodiments, the power source is located external to the goal. In certain embodiments the power source and goal are connected via one or more cables.
           
            As disclosed above, in some embodiments the power source is a solar power source and in some embodiments the power source and the goal are connected via one or more cables.  The solar 
With regards to appellant's assertion that Dunlop fails to disclose or suggest using GPS technology and/or Bluetooth technology.  Appellant asserts that Dunlop is limited in that s uses acousto-magnetic detection ... Dunlop does not use a chip and does not use GPS and/or Bluetooth (page 16, lines 1-3).  Furthermore, no evidence as to why a person would replace Dunlop’s acousto-magnetic detection with GPS or Bluetooth (page 16, lines 4-6).
As noted above, Dunlop is not limited to acousto-magnetic detection system as appellant appears to be asserting.  Dunlop teaches, other detection means can be used (see reproduced sections below).   Therefore, contrary to appellant’s assertions Dunlop is not limited to using only an acousto-magnetic detection system.

    PNG
    media_image8.png
    590
    859
    media_image8.png
    Greyscale

Alonso teaches a plurality of sensors (page 7, lines 1-3, which teaches the assembly may have any number of sensors i.e. only one or more than two meaning three, also page 3, lines 4-13; page 5, lines 25-27 and page 6, lines 1-2 which teach the detection means may be any well know device such as a magnetic system, a radio-frequency (RF) system or a microwave system) located within the two vertical goal posts (upright elements 22; figure 1), wherein the goal is made of clear material, the goal being at least partially hollow (page 4, lines 6-8).  Alonso further discloses it is known in the art to position tags/sensors, RF, GPS etc. within a game ball (paragraphs 0060, 0073, 0011, 0050, 0061, 0066, 0083, 0084; figures 3 and 16).  It would have been obvious to one of ordinary skill in the art to have used such a sensor for Dunlop’s game ball given that Alonso teaches such is an appropriate sensor for identify and detecting the position of the game.
The type of sensors and tags disclosed by Alonso overlap with the types of tags and sensors disclosed by Dunlop.  Alonso teaches multiple identify devices may be provided for the game ball (paragraph 0073).  Therefore, it is reasonable to conclude that the same may be applied for Dunlop’s game ball in order to achieve the same end results.  Therefore, Appellant’s conclusion that GPS or Bluetooth cannot be used with Dunlop’s game ball because it uses magnetostrictive ferromagnetic amorphous material is not found persuasive.  As repeatedly noted, Dunlop is not limited or restricted to the use of acousto-magnetic detection system.  Furthermore, there is only one paragraph in the specification which refers to GPS or Bluetooth technology.  The combination of references is merely substituting one known sensing means for a more modern day sensing technology (GPS).  Furthermore, there does not appear to be criticality in the type of sensors being used in appellant’s device (see below):
[0024] In certain embodiments, the system includes a signal transmitter embedded in the game object. In certain embodiments, the signal transmitter uses RFID technology. In GPS technology. In certain embodiments, the system includes Bluetooth technology.

Lastly, with regards to the alleged photographs of an American football player having his helmet near the goalpost, the examiner respectfully asserts these figures are simply pictures of players celebrating in the end zone and not during a field goal attempt which the invention is explicitly disclosed to detect. Therefore, it has no bearing on the function of the detection system to detect field goals. Furthermore, the shown or photographed action is illegal during a football game and subject to penalty. Only two players have ever done so, and both have been fined. Therefore, appellant’s assertions are misplaced. Appellant appears to disregard that the acousto-magnetic detection system disclosed by Dunlop is just one of three such systems, meaning the invention disclosed by Dunlop is not just limited to acousto-magnetic detection which is what appellant appears to be asserting and arguing, but also to other detection systems which when used, renders appellant 's assertions moot even if such an act was permitted during a football game, which as noted above it is not.
It is noted, that the pending claims do not require the player’s to use helmets, nor is there any reasoning given by appellant as to how or why the helmets with metallic material in the face masks would interfere with Dunlop’s system.  Even if weight was given to such arguments, the Dunlop reference is not limited to just acousto-magnetic detection and it is not limited to just soccer goals and soccer balls, but can be used with a rugby goal and rugby ball or hockey goal and hockey puck.  Rugby players and hockey players both wear helmets which may include face masks which in turn may have a metallic material.   Therefore, it is the Examiner’s position that arguments with respect to players wearing helmets have no bearing on the performance of the Dunlop system.
Appellant’s arguments are directed to American football and how in American football, players wear helmets that are often made of metallic material (Note: appellant is arguing magnetic material but states that metallic material may be present in the face masks, metallic material does not lead one to conclude that the material is magnetic; see pages 16 and 17 of the arguments).  Nevertheless, Dunlop teaches (see page 5, line 25+, page 6, lines 1-2) the detection system is not limited to an acousto-magnetic system, other detection means can be utilized, such as a magnetic system using a magnetic tag element, a radio-frequency system using a radio frequency tag element or a microwave system using a microwave tag element.  The tag is also not limited to a magnetostrictive tag but the tag may be a magnetic tag, RF tag or microwave tag system (see Abstract also page 3, lines 21-25).  The RF tag disclosed by Dunlop is synonymous with the disclosed RFID technology.
Lastly, claim 20 recites a preexisting goal is selected from a group consisting of a soccer goal, ice hockey goal, basketball net, a lacrosse goal etc.  The rejection of claim 20 is based on a soccer goal.  Therefore, the above arguments with regards to magnets effecting the game play in American football is moot.
In conclusion, the Dunlop patent as modified in view Alonso, Ennis and Daisher read on the claimed invention.















(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mitra Aryanpour/
Primary Patent Examiner

Conferees:/Eugene Kim/
Supervisory Patent Examiner

/SUE LAO/
Primary Examiner






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. (1) Grounds of Rejection to be Reviewed on Appeal